DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 1/31/2022 has been entered. Applicant’s amendment to the claims has overcome the  35 U.S.C. § 103 rejections previously presented in the Non-Final Office Action mailed 12/02/2021. Applicant’s arguments were fully considered and found not to be persuasive. 
Claim status
Claims 1 – 18 remain pending
Claim 1 is amended
Claims 17 – 18 are new claims
In view of the amendment filed on 1/31/2022, the following new grounds of rejections are necessitated by the amendment. See the response to arguments section for a discussion of Applicant’s arguments.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. As per MPEP 2111, 2111.01 “PLAIN MEANING.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 13 and 15 – 18  are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US PGPub. 2016/0100850 A1) in view of Jacob et al. (US Pat. No. 4,438,541 – hereinafter “Jacob”), and further in view of MAKINO, Tadashi (JPH6-61107-U, cited in the 07/12/2021 IDS, with English Translation by Schreiber Translations, INC.; Makino). 
Regarding Claim 1, Tanaka discloses a method for manufacturing a sheet ([0004], lines 1-4), for use in a tongue plaque cleaner (tongue cleaner, dental hygiene) for scraping off tongue plaque, comprising: 
a step of forming first and second thread members (first and second protrusions 34, 35; see [0109]), by cutting loops of the looped thread members [0110], wherein
the loops of the threaded members are cut by moving the sheet to pass beyond multiple cutting devices, or by moving the multiple cutting devices while fixing the sheet (“A cutter, e.g., is pressed against the looped textile 31; see [0110]).
However, Tanaka’s method for manufacturing said sheet for use in a tongue plaque cleaner, fails to disclose a step of heating a sheet material having multiple looped thread members protruding from one surface of the sheet material at a temperature below the melting point of the thread members; wherein the sheet is heated in such a manner that the first and the second thread members maintain their shapes that were exhibited before cutting, and that the multiple cutting devices are arranged in a row in a direction perpendicular to a moving direction of the sheet or multiple cutting devices.

In the same field of endeavor of dental/oral hygiene (plaque removal), Jacob, directed to a method of dental plaque removal and the structure of a brush bristle (fibers, “looped thread members”; Abstract). Jacob discloses a method were a polymeric material used (polypropylene, Col. 1, lines 66 – 68), to form the bristles (looped thread members), which is selected for its heat shrinking characteristic, is subjected to heating by a radiant source (12) (Col. 2, lines 11-15), obtaining a tight return bend (14) over the top of the rail (10) and side lengths (16 & 17) held in a substantially straight rod formation (Col. 2, lines 15-19). 
Furthermore, Jacob discloses that the small bristles obtained exhibits a much superior erect resiliency than would be possible  by a mere loop structure (Col. 2, lines 21-25), and stresses that if subjected to heat without the process of his invention, the loops would merely contract into very resilient loops incapable of producing any useful scrubbing pressure (Col. 1, lines 68, cont. Col. 2, lines 1-3).
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Tanaka’s method of manufacturing a sheet for use in a tongue plaque cleaner by adding a  step of heating a sheet material having multiple looped thread members, since Jacob teaches that subjecting the looped thread members to heat by a radiant source, produces looped thread members which exhibits a much superior erect resiliency than would be possible  by a mere loop structure (Col. 2, lines 21-25).  
It would have been obvious to an artisan in the art, to modify Tanaka’s method by moderating the heat provided by the radiant source to temperatures below the melting point of the thread members to maintain the structural integrity of the material, and furthermore, to avoid subjecting the loops to conditions that will deteriorate the design function of the sheet and loops, as taught by Jacob in Col. 1, lines 68, cont. Col. 2, lines 1-3.

Regarding the limitation, “all of the multiple cutting devices are fixedly arranged in a row in a direction perpendicular to a moving direction of the sheet or multiple cutting devices,” Tanaka’s [0110] is silent to the cutter being  multiple cutting devices are fixedly arranged in a row in a direction perpendicular to a moving direction of the sheet.

In the analogous field of endeavor of apparatus and methods for manufacturing a male or female hook and loop fastener having a narrow width and having a tab part [0001], made of a thermoplastic resin such as polyester or polyamide [0015], Makino discloses a device having a plurality of sets of needle-shaped cutter units, which allows the loop-shaped engaging elements of the hook and loop fastener to be cut simply by passing through the needle-shaped cutter, increasing the cutting speed [0013]. The needle-shaped cutters are arranged in the transfer direction one per row or one per multiple rows of engaging elements in a direction perpendicular to the transfer direction to constitute the element-cutting device [0014] (analogous to the claimed “multiple cutting devices fixedly arranged in a row). Makino discloses that said cutting device, wherein the pitch of the needle-shaped cutters in one needle-shaped cutter unit is greater than the pitch of the engaging elements, allowing the needle-shaped cutters to be readily arranged. Makino discloses that said embodiment has the advantage of making possible to cut engaging elements that are arranged extremely densely [0053]. See FIG. 5 a-d.

It would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to modify Tanaka/Jacob’s method by providing a cutting device, wherein all of the multiple cutting devices are fixedly arranged in a row in a direction perpendicular to a moving direction of the sheet or multiple cutting devices, as taught by Makino.
One of ordinary skill in the art would have been motivated to modify Tanaka/Jacob’s cutting device in view of the cutting device of Makino, since Makino teaches that by providing the multiple cutting devices in such an arrangement has the advantage of making possible to cut engaging elements that are arranged extremely densely [0053], as well as allowing the loop-shaped elements to be cut simply by passing through the needle-shaped cutter, increasing the cutting speed [0013].

As to the amended limitations directed to the step of forming first and second thread members by cutting, “wherein the loops of the threaded members are cut by horizontally moving the sheet to pass beyond multiple cutting devices, or by moving the multiple cutting devices in a direction parallel to the one surface of the sheet while is fixed.”
Makino at [0013] discloses a method, wherein needle-shaped cutters (analogous to the claimed “multiple cutting devices”) are arranged and equipped with needle-shaped parts which are inserted into the loops of the engaging elements by the transfer of the hook and loop fastener and cutter parts that cut the engaging elements (analogous to the claimed “by moving the multiple cutting devices in a direction parallel to the one surface of the sheet while fixing the sheet is fixed”) on the side surface of the needle-shaped part, and discloses that  “Accordingly, the loop-shaped engaging elements of the hook and loop fastener are cut simply by passing through the needle-shaped cutter, increasing the cutting speed.”
Furthermore, Makino discloses at [0035], “Instead of making the guide unit 6 of Figure 2 freely sliding, a mode switching device that allows needle-shaped cutter unit 7 to slide freely may be provided.” Under the Broadest Reasonable Interpretation, Makino’s disclosure of the cutters unit being able to “slide freely,” and construing it in view of Makino’s FIG. 5, e.g., in this case, the sliding base 61 would be stationary, and the needle-shaped cutter unit 7 would slide towards the loops to be cut, reading on the limitation, “moving the multiple cutting devices in a direction parallel to the one surface of the sheet while the sheet is fixed.”
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the relative mode of motion from fixed to transitional (sliding) of Tanaka/Jacobs/Makino’s cutting device by rearranging the cutting device, so that the multiple cutting devices slides in a direction parallel to the one surface of the sheet while the sheet is fixed, as taught by Makino [0035], since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. See MPEP § 2144.04 (VI) (C):
 “It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art.” In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
One would have been motivated to change the relative mode of motion and rearrange Tanaka/Jacobs/Makino’s cutting device for the purpose of, e.g., changing the transfer route of the hook and loop fastener having loop-shaped or hook-shaped engaging elements and the relative position of the element cutting device to switch between a cutting mode of cutting the loop-shaped engaging elements and a bypass mode of not cutting the engaging elements, as taught by Makino [0008].

Regarding Claim 2, Tanaka/Jacob/Makino discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1, wherein 
a top-vicinity region of the loop of each of the looped thread members is cut (“disconnected portion,” 42),  in a manner such that a tip end portion as a free end of each of the first and second thread members (see Tanaka’s [0109]), can be formed into a shape partially maintaining an arc shape of the loop.

Regarding Claims 3 & 4, Tanaka/Jacob/Makino discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1, wherein top-vicinity regions of the loops of the multiple looped thread members are cut by the multiple cutting devices (“cutter”), arranged with cutting portions thereof facing the top-vicinity regions of the loops (e.g., see Makino’s FIG. 5 a-d).

Regarding Claim 5, Tanaka/Jacob/Makino discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1, wherein one of side parts of the loop of each of the looped thread members is cut (42) to turn the first thread member into a substantially linear shape (35), and the second thread member (36’) into a reversed J shape (See Tanaka’s [0111], lines 6-9).

Regarding Claims 6 & 7, Tanaka/Jacob/Makino discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1, wherein any one of side parts of the loop of each of the multiple looped thread members is cut (see Tanaka’s [0110]), by the multiple cutting devices arranged with cutting portions thereof each facing one of the side parts of the loop (e.g., see Makino’s FIG. 5 a-d).

Regarding Claim 8, Tanaka/Jacob/Makino discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1, wherein a site at which the loop of each of the multiple looped thread members is cut (42) differs from the thread member to the thread member (“randomly formed,” Tanaka’s [0125]), and the multiple looped thread members are cut by the multiple cutting devices arranged with cutting portions thereof facing different directions ranging from a top-vicinity region of the loop to side parts thereof, thereby forming multiple thread members having different cutting sites (e.g., see Makino’s FIG. 5 a-d, and [0013-14]).
Regarding Claim 9, Tanaka/Jacob/Makino discloses  the method for manufacturing a sheet for use in a tongue plaque cleaner as discussed in claim 1, Tanaka  discloses a seventh embodiment where the inverted-J-shaped linear materials may be formed from, in e.g. synthesized resin [0121], furthermore, Jacob discloses  the thread members are made of a thermoplastic resin (polypropylene, Col. 1, lines 66-68), as well as Makino’s [0015].

Regarding Claim 10, Tanaka/Jacob/Makino discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1, wherein a first cutting device group, a second cutting device group and a third cutting device group are provided (e.g., see Makino’s FIG. 5 a-d), each of said cutting device groups comprises the multiple cutting devices (e.g., see Makino’s FIG. 5, elements 70, 70a, 70b), and each of the loops is respectively cut by each of the multiple cutting devices (e.g., see Makino’s FIG. 5 and [0013-15]).

	Regarding Claim 11, Tanaka/Jacob/Makino discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 10, wherein a distance between the multiple cutting devices (e.g. Makino’s 70) that neighbor each other in the direction perpendicular to the moving direction is larger than a distance between the thread members that neighbor each other in the direction perpendicular to the moving direction (e.g., see Makino’s FIG. 5 a-d).

	Regarding claims 12 and 13, Tanaka/Jacob/Makino discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 10, wherein the cutting devices in the second cutting device group, and the third cutting device group are provided in locations that are deviated away from the cutting devices in the first cutting device group in a direction of moving the sheet or the multiple cutting devices – e.g., see Makino’s [0029], “While the first element-cutting device B of Figure 5(a) cuts loop-shaped engaging elements 121, the loop-shaped engaging elements 122 that are adjacent to the cut hook-shaped engaging elements 151 are cut by second element-cutting device C shown in Figure 5(c). That is, needle-shaped cutter 70 of second element cutting device C and needle-shaped cutter 70 of first element cutting device B of Figure 5(a) are offset from each other by half a pitch; this half pitch corresponds to one pitch of loop shaped engaging elements 121 and 122.”

	Regarding Claim 15, Tanaka/Jacob/Makino discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1, wherein each of the first and second thread members (first and second protrusions 34, 35; see Tanaka’s [0109]), after cutting contains an arc shape portion sufficient enough to scrape off tongue plaque (see Tanaka’s [0113]).

Regarding claim 16, Tanaka/Jacob/Makino discloses method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1, wherein each of the multiple cutting devices has a blade surface and is fixed in a manner such that the blade surface faces upward against a top-vicinity region of each of the loops (e.g., see Makino’s FIG. 5 a-d, elements 70, 70a, 70b; as well as Makino’s [0029], “as shown in Figure 5(d), the cutter parts 70b of first element-cutting device B and second element-cutting device C both protrude diagonally upward from needle-shaped part 70a”).

Regarding claim 17, Tanaka/Jacob/Makino discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1, wherein the multiple cutting devices have blades that face in various directions so that a plurality of thread members having different cutting sites are formed (e.g., see Makin’s FIG. 5(a) and FIG.(5c), where the blades face different directions.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tanaka/Jacobs/Makino’s cutting device by rearranging the blades to face in various directions so that it is capable of forming a plurality of thread members having different cutting sites, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. See MPEP § 2144.04 (VI) (C):
 “It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art.” In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
One would have been motivated to modify Tanaka/Jacobs/Makino’s cutting device for the purpose of, e.g., cutting different sizes of the, e.g., male-female fasteners.

Regarding claim 18, Tanaka/Jacob/Makino discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 17, except for, wherein an angle of each of the blades is in a range of 0 to 90 degrees with respect to the one surface of the sheet material.
	However, from Makino’s FIG. 5(a) and FIG. (b), it can be seen that the cutting blades have an angle relative to the sheet material.
	It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify Tanaka/Jacobs/Makino’s cutting device, so that  an angle of each of the blades is in a range of 0 to 90 degrees with respect to the one surface of the sheet material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
One would have been motivated to modify Tanaka/Jacobs/Makino’s cutting device blades to be at an angle for the purpose of, e.g., optimize the grip performance of the hooks and loops.
See MPEP 2144.05 (II) (A):
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.”

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Jacob and Makino, as applied to claim 1, and further in view of Taguchi et al. (US Pat. No. 6,248,418 – hereinafter “Taguchi”).

Regarding Claim 14, Tanaka/Jacob/Makino discloses the method for manufacturing the sheet for use in the tongue plaque cleaner according to claim 1, wherein the sheet material is heated at 150 to 200°C for 3 to 5 minutes.
Although Jacob’s embodiment incorporates heat treatment of the sheet material so as to promote the sheet material to contract (Col. 2, lines 10 – 15), retaining a loop shape (see Jacob’s Fig. 3), Jacob fails to disclose under what parameters (temperature/time) is his invention accomplished (best mode for carrying out the invention).
Taguchi, directed to a polyester product excellent in shape stability, etc. and a process for producing the same (technical field), discloses an embodiment comprising polyester fibers or a polyester film (sheet) obtained by taking up a molten polyester at a take-up is speed of 2000 m/min to 4000 m/min is heat-treated in wet heat and/or dry heat at not lower than 120 °C (overlapping with the claimed range of from 150 to 200 °C), with the product maintained in a loose or constrained condition without being drawn, to produce a polyester product good both in resilient elasticity and dimensional stability and excellent in shape retainability (Col. 6, lines 35 – 43). 
Taguchi discloses that his invention is not limited to any specific shape or article (Col. 7, lines 64 – 67 cont. Col.8, lines 1 – 8), in addition, as fluff-raised fabrics such as carpets, artificial lawns and moquettes, or molded brushes such as tooth brushes and washing brushes, remarkable shape retainability and durable bendability can be obtained, and fluff-raised products less liable to yield can be obtained (Col.8, lines 32 – 36). 
Furthermore, Taguchi discloses an example wherein the fiber/film was heat-treated in a dry heat oven at 180 °C for 5 minutes (overlapping with the claimed ranger of from 3 to 5 minutes), to obtain an interlining cloth A2 (Col. 26, lines 56 – 58). Overlapping ranges are prima facie evidence of obviousness. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modify Tanaka/Jacob/Makino’s method for manufacturing the sheet for use in the tongue plaque cleaner by selecting the portion of Taguchi's temperature/time range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). See MPEP § 2144.05.
One of ordinary skill in the art would have been motivated to do so for the purpose of providing a product with high resilient elasticity, shape retainability, and shape stability (Taguchi’s Abstract). 

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (Remarks, p. 8-9), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Applicant alleges that Makino’s reference “does not disclose any teaching that would motivate one skilled in the art to modify the product so that the elements 12 are cut by horizontally moving the loop fastener lA to pass beyond the cutters 70. As shown in FIG. 5(b) further above, if the loop fastener lA is modified to horizontally move to pass beyond the cutters 70, no cutting process is realized.” This is found not persuasive.
As discussed in the rejection of claim 1 above, Makino does indeed teach an alternative at [0035] that allows for the cutting device to slide horizontally to cut the loop fasteners, “Instead of making the guide unit 6 of Figure 2 freely sliding, a mode switching device that allows needle-shaped cutter unit 7 to slide freely may be provided.” Under the Broadest Reasonable Interpretation, Makino’s disclosure of the cutters unit being able to “slide freely,” and construing it in view of Makino’s FIG. 5, e.g., in this case, the sliding base 61 would be stationary, and the needle-shaped cutter unit 7 would slide towards the loops to be cut, reading on the limitation, “moving the multiple cutting devices in a direction parallel to the one surface of the sheet while the sheet is fixed.
 Applicant’s arguments are based on newly amended limitations, which have been addressed by the new grounds of rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T/
Examiner, Art Unit 1744
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712